Citation Nr: 1230397	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  09-46 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression not otherwise specified (NOS).  


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel












INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979 and from November 2001 to July 2002.  He also served in the United States Army Reserve, presumably with various periods of active duty for training (ACTDUTRA) and inactive duty training (INACTDUTRA).  He retired from the Reserve in November 2002 after 20 or more years of qualifying service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board notes that recent VA outpatient treatment records dated in November 2011 can be found on the Virtual VA computer system while the May 2012 Supplemental Statement of the Case (SSOC) only adjudicated those VA treatment records dated up to May 2011.  Even though there are outstanding treatment records not considered by the Agency of Original Jurisdiction (AOJ), the Board has determined that the benefit to which the evidence relates may be fully allowed in this appeal without referral of this evidence to the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2011).  


FINDING OF FACT

The evidence of record shows that the Veteran's psychiatric disorder, diagnosed as an anxiety disorder, is causally or etiologically related to active duty service.  


CONCLUSION OF LAW

The Veteran's psychiatric disorder, diagnosed as an anxiety disorder, was incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183, (2002).  Given the determination reached in this decision the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for resolution of this service connection claim for an acquired psychiatric disorder at present without detriment to the due process rights of the Veteran.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including a psychosis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Entitlement to service connection for PTSD also requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  

Otherwise, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Factual Background and Analysis

The Veteran originally sought service connection for PTSD.  He contends that any psychiatric disorder is the result of his active duty service.  In numerous written submissions, the Veteran asserted that his current psychiatric symptoms were due to his second period of active duty from November 2001 to July 2002.  He essentially claimed two inservice stressors: (1) being in the cockpit of an airplane which was "locked on" for an enemy missile attack while approaching to land in Uzbekistan, a neighboring country of Afghanistan; and (2) being worried about being attacked when sent to patrol city markets while on duty in Afghanistan (see April 2004 VA mental health record).  

The Veteran's DD-214 confirms that he served in Uzbekistan from December 2001 to June 2002, and was ordered to active duty in support of Operation Enduring Freedom in November 2001.  This document also reveals that his military occupation specialty was automated logistics specialist.  

Service treatment records reflect that the Veteran denied having nervous trouble of any sort or having frequent trouble sleeping in January 2001, prior to beginning his second period of active duty in November 2001.  He was given a normal psychiatric clinical evaluation at that time.  He also was given a normal psychiatric clinical evaluation in June 2002, one month prior to completing his second period of active duty.  However, the Veteran contemporaneously reported both nervous trouble in the form of panic attacks as well as frequent trouble sleeping.  

Post-service, VA treatment records dated in February 2009 document that the Veteran's PTSD screen was positive.  They also document that he indicated he was in a combat theater but not in a combat zone.  He also reported that his psychiatric symptoms were tied to issues such as being told that the airplane he was riding on had a "radar lock-on" and "other types of incidences."  He was started on Zoloft for six weeks and was to be reevaluated before any referral to the mental health clinic.  

VA treatment records dated after February 2009 either show that PTSD was assessed or show it as an active problem.  

In April 2009, the RO made a formal finding that there was a lack of information to request the Joint Services Records Research Center (JSRRC) to attempt to corroborate the Veteran's claimed in-service stressors.  

Lay statements from several people, including co-workers and friends, are associated with the claims file.  These statements noted the contrast in the Veteran's demeanor and behavior before and after his second period of active duty or describe his current psychiatric symptoms, such as reluctance to talk about the military, appearing depressed and withdrawn, and anxiety in a crowded restaurant.  

The Veteran underwent a VA mental health intake in January 2010.  The intake report noted that he complained of symptoms since 2002, such as insomnia, difficulty concentrating, nightmares, dreams of the military, and panic attacks.  After an interview and mental status assessment, diagnoses were PTSD symptoms, subsyndromal, depression not otherwise specified, and alcohol abuse.  

A March 2011 VA medical record noted a negative screen for depression.  

A VA medical record dated in April 2011 reviewed the Veteran's stressors and current symptoms and indicated a diagnosis of anxiety disorder not otherwise specified (military distress).  

The Veteran underwent a VA mental examination in May 2011.  The Veteran reported experiencing symptoms of anxiety on a daily basis as well as feeling sad and depressed since 2002.  Panic attacks at least three times a week were also noted.  He also told the examiner that when he flew to Uzbekistan he was sitting in a jump seat behind the pilot.  An alarm went off and he overheard one pilot say that a missile had locked in on the plane.  The Veteran became fearful.  The pilots had to take evasive measures to avoid being hit.  The plane was not fired on and the plane landed safely with no injuries.  However, the Veteran stated that since that incident he had trouble sleeping, including nightmares of the plane being attacked and of being in a crowd of Afghan people.  The examiner noted that the Veteran experienced intense fear and a feeling of helplessness during this incident.  Trauma exposure testing by the examiner also disclosed an overall high level of traumatic stress exposure.  

After review of the claims file, an interview of the Veteran, and psychological testing, the VA examiner, a VA psychologist, found that the Veteran did not merit a diagnosis of PTSD because his symptomatology did not meet all the criteria for such a diagnosis.  However, she diagnosed an anxiety disorder not otherwise specified, a depressive disorder not otherwise specified, and alcohol abuse.  The examiner explained that the anxiety disorder diagnosis was based on the Veteran's panic attacks and insomnia.  Besides the fact that the Veteran did not meet the criteria for a PTSD diagnosis, the examiner also noted that subdromal PTSD was not an identified diagnosis according to the latest edition of the Diagnostic and Statistical Manual of Mental Disorders.  

In an addendum submitted in August 2011, another VA examiner, a VA clinical psychologist, after a review of the claims file and the May 2011 VA examination, also opined that the Veteran did not meet all the requirements for a PTSD diagnosis, but that his anxiety disorder not otherwise specified (military related) was as least as likely as not related to the Veteran's fear of hostile military or terrorist activity, especially the incident of being in an airplane cockpit when the aircraft was locked on for an enemy missile attack while approaching to land in Uzbekistan.  The August 2011 VA examiner also noted that the Veteran had been assessed by several mental health professionals recently and none of them had diagnosed "full on PTSD."  The examiner noted a consistency in these psychiatric evaluations because the Veteran had been diagnosed by all with an anxiety disorder related to his military experiences.  The August 2011 VA examiner also opined that any depression was a symptom of the anxiety disorder and not a separate diagnosis.  

Based on the evidence of record, the Board finds that the Veteran's psychiatric disorder is causally and/or etiologically related to active duty service.  Initially, the Board notes that VA examiners failed to diagnose PTSD and, therefore, service connection is not available for this disorder.  In addition, the Board notes that the RO was correct in noting that the relaxed standards for corroborating inservice stressors for PTSD under 38 C.F.R. § 304(f)(3) (fear of hostile military or terrorist activity) were not met in this case.  

However, the RO's analysis ended prematurely as the Board finds that service connection was still available for the Veteran's currently diagnosed anxiety disorder under the principles of direct service connection found at 38 C.F.R. § 3.303.  The evidence noted above shows a current diagnosis of an anxiety disorder, credible lay evidence of an incident in service giving rise to the Veteran's fear and psychiatric symptoms, and a medical examination that provides a medical nexus between the Veteran's current anxiety disorder and his inservice experiences.  

The Veteran has been diagnosed with a current psychiatric disorder: the May 2011 and August 2011 VA examiners diagnosed an "anxiety disorder not otherwise specified (military stress related)."  Further, medical and lay evidence in the record suggests that the Veteran had no significant psychiatric concerns before his second period of active duty service.  Therefore, the first requirement for direct service connection for an acquired psychiatric disorder other than PTSD has been met - the diagnosis of a current anxiety disorder.  

The record corroborates that the Veteran likely experienced hostile military activity during his second period of active duty.  As noted above, his DD Form 214 illustrates that the Veteran was not the recipient of any combat-related awards or decorations.  However, the August 2011 VA examiner, who declined to provide a PTSD diagnosis, acknowledged that the Veteran's anxiety disorder was based on his inservice fear of hostile military or terrorist activity.  In addition, multiple medical records in the claims file indicate that the Veteran's symptoms are related to his fear of his service experiences.  

In this case, there is no dispute that the Veteran's fear of flying into Uzbekistan in 2001, a neighboring country of Afghanistan, with an alarm sounding an enemy missile attack on the aircraft is consistent with the places, types, and circumstances of his service and there is no clear and convincing evidence to the contrary.  The Board finds that the Veteran is competent and credible to describe and relate his inservice experiences of fear while on overseas duty.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Therefore, the Board finds that the second requirement for direct service connection of inservice incurrence is met in this case.  

Finally, the August 2011 VA examiner attributed the Veteran's currently diagnosed anxiety disorder to his second period of active service based on the Veteran's fear of hostile military or terrorist activity.  The May 2011 psychologist opined that the Veteran's anxiety symptoms were based especially on the fear that grew out of his experiences while landing in Uzbekistan in 2001 when an alarm sounded indicating his aircraft had been locked on for an enemy missile attack.  Therefore, the Board finds that the August 2011 VA medical opinion that the Veteran suffered from psychological trauma in service that ultimately is responsible, in whole or in part, for the currently diagnosed anxiety disorder provides medical proof of a relationship between the Veteran's current disease and his period of service.  Accordingly, the Board finds that the Veteran has a psychiatric disorder, currently diagnosed as an anxiety disorder, that is related to active duty service.  Therefore, the third requirement for establishing direct service connection has been met.  

In view of the above, and in affording the Veteran the benefit of the doubt as the law requires, the Board finds that direct service connection is warranted for the Veteran's psychiatric disorder.  As the Board finds that as there is sufficient evidence that the Veteran's psychiatric disorder was incurred in or aggravated by active service, the claim for service connection for an acquired psychiatric disorder, diagnosed as an anxiety disorder not otherwise specified (military stress related), is granted.  


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as an anxiety disorder, is granted, subject to the laws and regulations governing monetary awards.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


